[Cite as Hague v. Hague, 2016-Ohio-1014.]

                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                  ASHTABULA COUNTY, OHIO


CHARLES G. HAGUE,                             :      MEMORANDUM OPINION

                 Plaintiff-Appellee,          :
                                                     CASE NO. 2015-A-0074
        - vs -                                :

CARLA R. HAGUE,                               :

                 Defendant-Appellant.         :


Civil Appeal from the Court of Common Pleas, Case No. 2014 CV 00525.

Judgment: Appeal dismissed.


David M. Ondrey, Thrasher, Dinsmore & Dolan Co., L.P.A., 100 Seventh Avenue, #150,
Chardon, OH 44024-1079 (For Plaintiff-Appellee).

James W. Reardon, Carrabine & Reardon Co., L.P.A., 7445 Center Street, Mentor, OH
44060 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     Appellant, Carla R. Hague, appeals the trial court’s judgment entry

granting partial summary judgment.

        {¶2}     On August 8, 2014, appellee filed a personal injury action against

appellant. In a November 12, 2015 entry, the trial court granted appellee’s motion for

partial summary judgment on the issue of liability. In that entry, the trial court also

scheduled a status conference so that the parties could schedule a “trial date on the

issue of damages * * *.” Appellant filed her notice of appeal on December 10, 2015. A

damages hearing has yet to take place.
       {¶3}   Initially, we must determine whether there is a final, appealable order, as

this court may entertain only those appeals from final judgments or orders. Noble v.

Colwell, 44 Ohio St. 3d 92, 96 (1989). A judgment of a trial court can be immediately

reviewed by an appellate court only if it constitutes a “final order” in the action. Section

3(B)(2), Article IV of the Ohio Constitution. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-

116, 2003-Ohio-6241, ¶ 3. If a lower court’s order is not final, then an appellate court

does not have jurisdiction to review the matter, and it must be dismissed. Gen. Acc.

Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20 (1989). For a judgment to be final

and appealable, it must satisfy the requirements of R.C. 2505.02 and if applicable,

Civ.R. 54(B). See Children’s Hosp. Med. Ctr. v. Tomaiko, 11th Dist. Portage No. 2011-

P-0103, 2011-Ohio-6838, ¶ 3.

       {¶4}   R.C. 2505.02(B) defines a final order as one of the following:

       {¶5}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶6}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶7}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶8}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶9}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶10} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.



                                              2
       {¶11} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶12} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶13} “(6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶14} “(7) An order in an appropriation proceeding * * *.”

       {¶15} Here, the trial court’s November 12, 2015 order granted appellee’s partial

motion for summary judgment on the issue of liability and deferred the damages issue

for later determination.

       {¶16} A judgment from “[a] civil proceeding that defers damages for a later

determination of an uncertain amount is not a final appealable order because it does not

determine the action, prevent a judgment, or affect a substantial right in a special

proceeding.” State ex rel. DeWine v. RAAW, LLC, 11th Dist. Trumbull No. 2015-T-

0046, 2015-Ohio-4547, ¶ 19; see, State ex rel. DeWine v. Big Sky Energy, Inc., 11th

Dist. Ashtabula No. 2012-A-0042, 2013-Ohio-437, ¶ 12.

       {¶17} Therefore, there is no final order.

       {¶18} Based upon the foregoing, this appeal is hereby dismissed, sua sponte,

for lack of a final appealable order.

       {¶19} Appeal dismissed.



CYNTHIA WESTCOTT RICE, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.

                                            3